           Case 7:18-cv-00023-KMK Document 78 Filed 02/12/21 Page 1 of 1
            Case 7:18-cv-00023-KMK Document 76 Filed 02/10/21 Page 1 of 1




                                        Michael Ranis, Esq.
MEMO ENDORSED                    Co-Lab Goshen, 45 St. John
                                      Goshen, New York 10924
                                                                      sMfMQ ENDORSED
                                 (914) 584-6445; mranislaw@gmail.com




                                                              February 10, 2021

   ViaECF

   Honorable Kenneth M. Karas
   United States District Court
   Southern District of the State of New York
   300 Quarropas Street
   White Plains, NY 1060 l


                  Re: Lafontant v. Mid-Hudson Forensic Psychiatric Center, et al., No. 18-cv-
                  00023 (KMK) (PED)

   Dear Judge Karas:

          I write on behalf of plaintiff Antoinette Lafontant in the above-referenced case to request
   an adjournment of the status conference currently scheduled for February 11 , 2021 at 10:30 a.m.

          This request is made to adjourn the conference while a determination of Plaintiffs
   Counsel's Motion to Withdraw as Counsel is made. This is the first such request. Defendants
   have no objection to the adjournment while that Motion is pending.

           Thank you also to your Clerks for assisting us with this scheduling issue.
   in for your continued patience and assistance in this matter.

                                                              Respectfully submitted,

                                                              s/Michael Ranis

                                                              Michael Ranis

   cc: Matthew Lawson, Esq. (by ecf)
       Rebecca Culley, Esq. (by ecf)
       Antoinette Lafon~
    ffi oJY; ILJoL .
                            (by email)
                         I I? .Q_ ClJy; f       {I_; I
                                                         //
                                                              holc/ q f ~/J/J-JL
      ~e,,_                   l!,2/h   3jto/,21               ClL if) : 3o ?1n

                                                         1
